 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArlington Hotel Company, Inc. and InternationalLadies' Garment Workers' Union, AFL-CIO.Cases 26-CA-8974 and 26-CA-9024December 15, 1989SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 12, 1984, the National Labor Rela-tions Board issued its Decision and Order in thisproceeding in which it found that the Respondenthad violated Section 8(a)(3) and (1) of the Act byimplementing "a striker recall policy that restrictedthe recall of stnkers to their prestrike positions andresulted in the preferential hiring of new employeesin jobs which, the parties stipulated, the unrecalledstrikers were qualified to perform "1 The Board or-dered the Respondent, inter aim, to reinstate andmake whole numerous strikers, including FrankAvant 2 On March 4, 1986, the United StatesCourt of Appeals for the Eighth Circuit enforcedthe Board's Order,3 and on October 20, 1986, theUnited States Supreme Court denied the Respond-ent's wnt of certiorari 4On December 16, 1987, the National Labor Rela-tions Board issued its Supplemental Decision andOrder5 in this proceeding in which it determinedthat Avant was entitled to $69,748 in backpay forthe period April 1981 through December 1986 Indoing so, the Board reversed the administrativelaw judge's conclusion that Avant had not madereasonable efforts to obtain employment following'273 NLRB 2102 273 NLRB at 218-2193 785 F 2d 2494 497 U S 914'287 NLRB 851March 1982 The Board found instead that the Re-spondent had not met its burden of proving a lackof reasonable diligence in Avant's search for work,from that point forwardOn June 7, 1989, the United States Court of Ap-peals for the Eighth Circuit reversed the Board'saward for the period after March 1982, and re-manded the case 6 The court agreed with the ad-ministrative law judge that the record as a wholerevealed that the Respondent had carried itsburden of establishing that Avant had failed to ex-ercise reasonable diligence in seeking other workafter March 1982 The court therefore remandedthe case to the Board "to enter an appropriatebackpay order reinstating the AL's decision in ac-cordance with this opinion "7 On August 9,1989, the Board notified the parties that it had ac-cepted the remand from the court of appealsBecause the Board has accepted the court's deci-sion as the law of the case, we shall reinstate theadministrative law judge's decision in accordancewith the remand, and adopt the recommendedOrder of the administrative law judge with regardto Frank Avant, as modified belowORDERThe National Labor Relations Board orders thatthe Respondent, Arlington Hotel Company, Inc,Hot Springs, Arkansas, its officers, agents, succes-sors, and assigns, shall make whole the employeenamed below by paying him the sum indicated,plus interest accrued to the date of payment, lessthe tax withholdings required by law Interest shallbe computed in the manner prescnbed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987)Frank Avant$10,687'876 F 2d 6787 876 F 2d at 681297 NLRB No 63